Citation Nr: 1639423	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for severe headaches/dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.M., and D.Y.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1966 to October 1966 and on active duty from May 1968 to January 1972 with service in the Republic of Vietnam.  The Veteran was awarded multiple combat awards including two Bronze Star Medals with "V," Army Commendation Medal with "V," Air Medal, Purple Heart Medal, and Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in March 2014 at which time the Board remanded the issue of service connection for headaches/dizziness for additional development.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's severe headaches/dizziness are due to his military service to include as secondary to his service-connected disabilities.  





CONCLUSION OF LAW

The criteria for service connection for headaches and dizziness have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran contends that his severe headaches/dizziness is due to his combat injuries during military service.  He has also contends that his headaches/dizziness are due to his presumed exposure to herbicides during his Vietnam service.  The Board notes that, as he served in Vietnam, he is presumed to have been exposed to herbicides coincident with such service; however, headaches and dizziness are not diseases presumptive to herbicide exposure.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).

The Veteran filed an original service connection claim for severe headaches/dizziness in January 2008.  

The Veteran's service treatment records are entirely negative for complaints, findings or a diagnosis of a headache or vestibular disorder.  The January 1972 separation examination report shows a normal neurologic system.  There is no report of medical history at separation.  However, in July and November 2008 notices of disagreement and during the October 2011 Board hearing, the Veteran noted and testified that he sustained shrapnel injuries to the neck and hands from an exploding rocket in combat in August 1969.  In a statement received in February 2009, the Veteran also noted that in combat, he entered defoliated areas and was exposed to the residue of napalm explosions.   Notably, the records do not contain field treatment for shrapnel wounds or the effects of a rocket detonation, the occurrence of which is established by credible testimony, post-service medical examination, scars, and the award of the Purple Heart Medal.  See 38 U.S.C.A. § 1154 (b) (West 2014). 

The earliest post-service medical evidence of dizziness is an April 2008 private treatment record in which the Veteran reported syncopal episodes which first occurred one month earlier.  The Veteran was eating dinner, became dizzy and nauseated, then vomited and passed out briefly.  The Veteran also reported that he had been experiencing spinning when he climbed off of a ladder or got out of bed in the morning for about a year and a half.  Another April 2008 private treatment noted "syncope which appears to vasovagal in nature."  A February 2009 physical therapy report noted a history of head trauma due to diving accident 36 years ago.  The earliest post-service medical evidence of headaches is a May 2008 private treatment record in which the Veteran reported occasional severe headaches, the first of which occurred prior to a head injury in 1980.  

In a February 2009 letter, a private physician noted that he had been treating the Veteran since December 2008 for several symptoms including episodic vertigo, multiple fainting episodes, shrapnel injury to the left hand, and concussive injury to the left side of the neck.  An X-ray of the cervical spine showed degenerative changes at multiple levels.  The physician diagnosed left cervical radiculopathy from the concussive injury and syncope of unknown etiology.  In September 2009, a private neurologist confirmed the cervical spine diagnosis but referred only to mild discomfort on heavy and overhead lifting.  In October 2009, the neurologist noted that the spinal disease was at least partially attributable to the concussive injury in service. 

In a January 2010 claim and statement for service connection for TBI, the Veteran noted that he experienced fainting and dizziness episodes and neck pain that inhibited his use of ladders in his occupation and interfered with sleep. 

In September 2010, the Veteran underwent a VA TBI examination.  The examiner noted the Veteran's report of exposure to the rocket blast with short disorientation but no loss of consciousness and episodes of headaches once per week since 1980s and daily episodes of dizziness/vertigo lasting 10-15 seconds for the past three to four years.  Following a detailed examination, the examiner found that the Veteran had experienced a TBI but that the headaches were tension headaches and not residuals of the TBI.  The examiner also found that the cervical spine disease and benign paroxysmal positional vertigo with syncopal episodes were not residuals of a TBI without further explanation. 

In October 2010, the Veteran sought emergency treatment for an episode of vertigo while eating dinner.  The attending physician speculated that a contributing cause might have been overhead work that stimulated benign positional vertigo.  The Veteran underwent a cardiovascular workup and computed tomography scan of the head that were normal. 
	
The Veteran was afforded a VA neurological examination in September 2010.  At that time the Veteran reported a history of headaches that began in the 1980s.  He also complained of dizziness/vertigo with syncopal episodes that started three to four years earlier.  The examiner diagnosed tension headaches.  The examiner noted the Veteran's report that his headaches began in the 1980s was a significant time period after experiencing a mild traumatic brain injury (TBI) during his military service.  The examiner opined that, although the Veteran suffered a mild TBI while in military service, he would have expected a headache to begin at the time of the injury or soon after but not 10 plus years later.  Therefore, the examiner opined that the Veteran's tension headaches were less likely than not caused by or the result of his mild TBI suffered during military service.  

The examiner also diagnosed benign paroxysmal positional vertigo with syncopal episodes.  The examiner noted the Veteran's report that his dizziness/vertigo began three to four years earlier, a significant time period after experiencing his mild TBI in military service.  The examiner opined that, although the Veteran suffered a mild TBI while in military service, he would have expected the dizziness to begin at the time of injury or soon after but not 30 plus years later.  Therefore, the examiner opined that the Veteran's benign paroxysmal positional vertigo with syncopal episodes was less likely than not caused by or the result of his mild TBI suffered during military service.  

Significantly, by rating decision dated in November 2010, the RO granted service connection for TBI.  However, this award was primarily based on the Veteran's deficits in memory, attention, concentration, and executive functions and not on the Veteran's tension headaches and/or benign paroxysmal positional vertigo with syncopal episodes.  

In periodic mental health consultations from February to April 2011, a VA psychiatrist noted that the Veteran was being worked up for a possible seizure disorder, but that imaging and electrodynamic testing failed to identify a cause.  In July 2011, the VA psychiatrist noted the Veteran's denial of any recent episodes of vertigo and that the etiology of the disorder was not clear.  The psychiatrist referred to an electroencephalogram that was normal.  

During the October 2011 Board hearing, the Veteran testified regarding the rocket explosion in service and his belief that migraine headaches and dizziness were residuals of that concussive injury.  

In a November 2011 letter, the private physician who prepared the February 2009 letter provided additional observations and opinion.  The physician noted that the Veteran had likely suffered a cervical spine injury related to the rocket concussion injury during his military service.  He noted that blunt trauma is often more devastating than simple penetration and that blunt trauma injuries were occasionally missed by caregivers because they were not obvious.  The proximate time sequence of the Veteran's symptoms to the rocket attack together with left sided VIII cranial injury symptoms led the physician to believe that the Veteran's cervical symptoms were, in fact, caused by an in-service rocket attack.  The physician found that the concussive effect of the rocket detonation was "most probably" caused the Veteran's cervical spine disease and vestibular symptomatology.

In September 2012, a VA physician performed an examination of the cervical spine, noted the previous diagnosis of degenerative disease, and addressed the private physician's conclusions that the disease was caused by the rocket detonation.  However, the VA physician noted that the Veteran was able to work as a carpenter for nearly 40 years and that the work history was not consistent with a blast wave injury but rather the wear and tear of the civilian occupation.  The Veteran did not report and the physician did not discuss symptoms of headaches or episodes of vertigo or dizziness. 

In March 2012, the Veteran underwent another examination to determine the severity of the residuals of a TBI. The examining physician noted the occurrence of the rocket detonation and the Veteran's later development of headaches and episodes of vertigo.  The physician noted the headaches and vertigo in the section of the report indicating that they were residuals of the TBI.  However, in the conclusions, the physician inconsistently found that the headaches were tension headaches and that the headaches, benign paroxysmal positional vertigo, and cervical spine disease were not residuals of a TBI.  In March 2013, the RO granted an increased rating for residuals of a TBI.  In the analysis, the RO assigned a level of severity of "one" or "mild" to subjective symptoms but did not specifically cite headaches or vertigo as a component of the rating. 

In March 2014, the Board granted service connection for cervical spondylosis with radiculopathy to the left arm.  The Board remanded the issue of service connection for headaches and dizziness to obtain a medical opinion whether the Veteran's headaches/dizziness were due to the Veteran's military service (to include his presumed herbicide exposure) and/or secondary to the Veteran's newly service-connected cervical spondylosis with radiculopathy to the left arm. 
 
An August 2014 VA examiner reviewed the claims file and found that there was no aspect of military service, including exposure to herbicides, that could cause his tension headaches and benign paroxysmal position vertigo to occur years later after leaving service.  Additionally, it was noted that the Veteran's dizziness had improved since retiring from work and available medical records within the past few years did not mentioned anything of his headaches.  Review of medical literature notes that his symptoms of headache, dizziness, and syncope could be part of a seizure prodrome or aura and needs to be followed-up should the Veteran desire.  Therefore, the physician found that the tension headaches and benign paroxysmal positional vertigo with syncopal episodes were less likely than not incurred in or caused by the claimed inservice injury, event, or illness.

The August 2014 VA examiner also noted that there was no association of complaints of headaches or dizziness with any complaints of neck pain.  In addition, due to the absence of any medical records prior to 2008, the August 2014 VA examiner would have to speculate if there was any causal effect from his cervical spondylosis on his headaches and dizziness.  As such, based on available records, the Veteran's tension headaches and benign paroxysmal positional vertigo with syncopal episodes were less likely as not proximately due to, the result of or aggravated by his cervical spondylosis with radiculopathy to the left arm.

Upon review of the evidence, the Board finds that there is a relatively equal balance of evidence both for and against service connection for severe headaches/dizziness.  

Significantly, in the November 2011 statement, the private physician found that the in-service rocket attack was, "most probably," the cause of the Veteran's "vestibular symptomatology."  On the other hand, the August 2014 VA examiner provided a negative nexus opinion.  The Board finds that this opinion somewhat less probative as the August 2014 examiner's primary rationale for this opinion was that there were no medical records associating complaints of headaches or dizziness with any complaints of neck pain.  However, as above, the private attending physician's 2011 statement associated the Veteran's cervical and vestibular symptomatology to in-service blunt trauma.  Furthermore, the August 2014 VA examiner also wrote that it would speculative to provide an opinion in this case due to the absence of medical records prior to 2008.  Speculative opinions constitute "non-evidence" that weigh neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  Finally, the Board places some probative weight on the March 2012 TBI examination report in which the examiner seemed to include headaches and dizziness as residuals but later in the report found them not to be residuals.  The Veteran's current rating for service-connected TBI is based on other physical and mental factors.  

The Board finds that there is sufficient difference of opinion by competent medical practitioners both for and against the origin of the Veteran's chronic headaches and episodes of vertigo, whether as directly caused by the concussive trauma or secondary to service-connected cervical spine disease.  The Board need not address the alternative theory that headaches and vertigo were caused by exposure to herbicide or napalm detonations.  

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that severe headaches/dizziness were caused by events in military service or at least aggravated by secondary to cervical spine disease.  Therefore, service connection for such disorders is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for severe headaches/dizziness is granted.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


